******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. FREDERICK ACKER
                (AC 38285)
                 Beach, Sheldon and Gruendel, Js.
     Submitted on briefs May 9—officially released June 21, 2016

    (Appeal from Superior Court, judicial district of
 Litchfield, geographical area number eighteen, Hon.
          Charles D. Gill, judge trial referee.)
  Steven A. Colarossi filed a brief for the appellant
(defendant).
  David S. Shepack, state’s attorney, Jonathan Knight,
senior assistant state’s attorney, and Gregory L. Bor-
relli, deputy assistant state’s attorney, filed a brief for
the appellee (state).
                          Opinion

  PER CURIAM. The defendant, Frederick Acker,
appeals from the judgment of the trial court finding
him in violation of his probation pursuant to General
Statutes § 53a-32. The defendant contends, inter alia,
that the evidence adduced at trial was insufficient to
establish that violation.1 On appeal, the state agrees.
We reverse the judgment of the trial court.
   In 2013, the defendant was charged by long form
information with numerous counts of animal cruelty in
violation of General Statutes § 53-247 (a). Following a
court trial, the defendant was found guilty of fifteen
such counts. On January 23, 2014, the court sentenced
the defendant to a total effective sentence of six months
incarceration, execution suspended, with two years of
probation. Among the special conditions of probation
entered at that time was the requirement that ‘‘[i]f you
attempt to operate any animal rescue operation you
shall not confine any animal in any facility that has not
first been inspected and approved by the animal control
officer for the jurisdiction where the shelter is located.’’
   On March 12, 2015, probation officer David K. Maus
inspected the premises of 359 Spring Hill Road in Mon-
roe (property). An animal shelter known as The Society
for the Prevention of Cruelty to Animals of Connecticut
(shelter) was located on the property. The defendant
lived on the property and volunteered at the shelter. In
his application for an arrest warrant, Maus averred that
he and ‘‘Chief Probation Officer Peter Bunosso con-
ducted a home visit to the [property]. [The defendant]
was not available at the time and a staff member accom-
panied [us] on a detailed inspection. According to the
staff member and [the town of Monroe] Animal Control
Officer, [the defendant] is only allowed to have 29 dogs
on his property. During the inspection 47 dogs were
located. Also located in the inspection were several
areas of [concern] including . . . broken shelters (roof
over the dog cage) and cages that appeared too small for
the dogs.’’ Maus therefore opined that ‘‘there is probable
cause to issue an arrest warrant charging [the defen-
dant] with [v]iolation of [p]robation.’’ An arrest warrant
subsequently was issued.
   The court held a hearing on the violation of probation
charge on August 21, 2015. At the close of the eviden-
tiary phase of that proceeding; see State v. Maurice M.,
303 Conn. 18, 25–26, 31 A.3d 1063 (2011); the court
found that the defendant had failed to comply with
the condition of his probation prohibiting him from
confining ‘‘any animal in any facility that has not first
been inspected and approved by the animal control
officer for the jurisdiction where the shelter is located.’’
In the dispositional phase of the proceeding, the court
revoked the defendant’s probation and sentenced him
to a term of six months incarceration. From that judg-
ment, the defendant now appeals.
   On appeal, the defendant maintains that the evidence
was insufficient to support the court’s finding that he
violated the terms of his probation. ‘‘The law governing
the standard of proof for a violation of probation is
well settled. . . . [A]ll that is required in a probation
violation proceeding is enough to satisfy the court
within its sound judicial discretion that the probationer
has not met the terms of his probation. . . . It is also
well settled that a trial court may not find a violation
of probation unless it finds that the predicate facts
underlying the violation have been established by a
preponderance of the evidence at the hearing—that is,
the evidence must induce a reasonable belief that it is
more probable than not that the defendant has violated
a condition of his or her probation. . . . In making its
factual determination, the trial court is entitled to draw
reasonable and logical inferences from the evidence.
. . . Accordingly, [a] challenge to the sufficiency of the
evidence is based on the court’s factual findings. The
proper standard of review is whether the court’s find-
ings were clearly erroneous based on the evidence. . . .
A court’s finding of fact is clearly erroneous and its
conclusions drawn from that finding lack sufficient evi-
dence when there is no evidence in the record to sup-
port [the court’s finding of fact] . . . or when although
there is evidence to support it, the reviewing court on
the entire evidence is left with the definite and firm
conviction that a mistake has been committed.’’ (Inter-
nal quotation marks omitted.) State v. Maurice M.,
supra, 303 Conn. 26–27.
   At the revocation proceeding, the state offered the
testimony of Maus and Bunosso, the probation officers
who visited the property on March 12, 2015. As the state
notes in its appellate brief, ‘‘neither probation officer
for the state testified that the shelter was not first
inspected and approved by an animal control officer
for the jurisdiction.’’ We have reviewed the record and
concur with the state’s assessment that it contains ‘‘no
evidence . . . by the state to establish that an animal
control officer for the jurisdiction had not first
inspected the [shelter] prior to the defendant returning
to work as a volunteer.’’2 (Emphasis omitted.) We there-
fore conclude that there is no evidence to substantiate
a finding that the defendant violated the condition of his
probation prohibiting him from confining ‘‘any animal in
any facility that has not first been inspected and
approved by the animal control officer for the jurisdic-
tion where the shelter is located.’’ Because that finding
is clearly erroneous, the revocation of the defendant’s
probation cannot stand.
  The judgment is reversed and the case is remanded
with direction to render judgment for the defendant.
  1
   The defendant also alleges a due process violation. Because we conclude
that the evidence is insufficient to establish a violation of the terms of the
defendant’s probation, we do not consider that claim.
  2
    Indeed, the defendant presented evidence suggesting otherwise. He
offered the testimony of Susan Fernandez, the director of the shelter, who
stated that the shelter was ‘‘in compliance’’ and had not received any notices
of violations from the animal control officer or zoning authorities. The
defendant also offered the testimony of Edward Risko, the animal control
officer for the town of Monroe. Risko testified that neither he nor ‘‘anyone
with similar jurisdiction in Monroe’’ had issued any violation notices with
respect to the shelter since the time that the defendant’s conditions of
probation were entered. As the state acknowledged in its appellate brief, that
evidence ‘‘supports the inference that the shelter had . . . been approved to
operate . . . .’’ (Emphasis omitted.)